NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                   CONRAD ANTHONY TULL, Petitioner.

                          No. 1 CA-CR 18-0574 PRPC
                               FILED 11-20-18


     Petition for Review from the Superior Court in Maricopa County
                          No. CR 2011-123789-27
                  The Honorable Sherry K. Stephens, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Robert E. Prather
Counsel for Respondent

Law Offices of Harriette P. Levitt, Tucson
By Harriette P. Levitt
Counsel for Petitioner
                              STATE v. TULL
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell, Judge Paul J. McMurdie, and Judge
Kent E. Cattani delivered the decision of the Court.


PER CURIAM:

¶1            Petitioner Conrad Anthony Tull seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is petitioner’s second
successive petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is petitioner’s burden to
show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, ¶ 1 (App. 2011)
(petitioner has burden of establishing abuse of discretion on review).

¶3             We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, the petition for
review, and response. We find that petitioner has not established an abuse
of discretion.

¶4            For the foregoing reasons, we grant review and deny relief.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT


                                         2